DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McGeer et al. (US 6,264,140).

In re. claim 1, McGeer teaches a capture device for capturing an unmanned aerial vehicle (14) aboard a marine vessel (11) located in a body of water (13), the capture device comprising: a mounting frame (spreader pole (12) pivoting mechanism) configured to be coupled to the marine vessel (figs. 5-6); and a capture frame (12) configured to be rotatably coupled to the mounting frame (figs. 5-6), the capture frame (12) being rotatable relative to the mounting frame about an axis of rotation (figs. 5-6), the capture frame including a braking member (sea anchor or cable (10) within water) configured to be submerged in the body of water (col. 3, ln. 28-31), the braking member configured to oppose rotation of the capture frame relative to the mounting frame based on a braking force to be applied to the braking member by the body of water (via additional dissipation) (col. 3, ln. 45-47).
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over McGeer as applied to claim 1 above, and further in view of Zwaan et al. (US 2016/0016675).
In re. claim 2, McGeer fails to disclose the mounting frame includes a post, the axis of rotation being offset from and substantially parallel to the post.
Zwaan teaches a mounting frame includes a post (102), an axis of rotation (hinge (410) axis) being offset from and substantially parallel to the post (102) (fig. 4A).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified McGeer to incorporate teachings of Zwaan to 
In re. claim 3, McGeer as modified by Zwaan (see Zwaan) teach the capture device of claim 2, wherein the mounting frame includes a collar (404) coupled to the post (102), the collar configured to receive the capture frame (104) to rotatably couple the capture frame to the mounting frame (fig. 4A).

Claims 4-5 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over McGeer as applied to claims 1 and 12 respectively above, and further in view of McGann et al. (US 10,800,547).

In re. claims 4 and 13, McGeer teaches the capture frame includes, an upper support (9), a lower boom (12), and a capture line (10) extending between the upper boom and the lower boom (fig. 4), the upper support oriented at a first angle relative to the vessel (fig. 4), the lower boom oriented at a second angle relative to the vessel (fig. 4), the capture line offset from the vessel (fig. 5).
McGeer fails to disclose a post, the upper support is a boom coupled to the post, the lower boom is coupled to the post, and the post defining the axis of rotation.
McGann teaches a post (105), the upper support is a boom (110) coupled to the post (fig. 1), the lower boom (115) is coupled to the post (fig. 1), and the post (105) defining the axis of rotation (col. 8, ln. 14-15).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified McGeer to incorporate teachings of McGann to have a post, the upper support as a boom coupled to the post, the lower boom coupled to the post, 
In re. claims 5 and 14, McGeer as modified by McGann (see McGann) teach the post, the upper boom and the lower boom form a substantially C-shaped portion of the capture frame (fig. 1) (understood to be substantially C-shaped based on applicant’s disclosure).
Allowable Subject Matter
Claims 6-11 and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. HUTCHENS whose telephone number is (571)270-5535. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 

/C.D.H./
Primary Examiner
Art Unit 3647



/Christopher D Hutchens/            Primary Examiner, Art Unit 3647